Name: Commission Regulation (EEC) No 709/88 of 17 March 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 88 Official Journal of the European Communities No L 75/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 709/88 of 17 March 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 696/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (5), as last amended by Regulation (EEC) No 652/88 (4); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3770/87 ('), lays down the rules for calculating monetary compen ­ satory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 9 to 15 March 1988 for the pound sterling and the Italian lire lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/ 85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and Italy in all sectors, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938 /87 is hereby amended as follows : 1 . The columns 'United Kingdom' and 'Italy' in Annex I are hereby replaced by those given in Annex I to this Regulation. 2 . Annexes II and III are replaced by Annexes II and III to this Regulation. Article 2 This Regulation shall enter into force on 21 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24. 6 . 1985 , p . 6 . 2) OJ No L 182 , 3 . 7 . 1987, p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p. 11 . ') OJ No L 72 , 18 . 3 . 1988 , p . 5 . s) OJ No L 372 , 31 . 12 . 1987, p. 1 . 6) OJ No L 68 , 14 . 3 . 1988 , p . 1 . ') OJ No L 310, 21 . 11 . 1985, p. 4 . ¢) OJ No L 355 , 17 . 12 . 1987, p. 16 . No L 75/2 Official Journal of the European Communities 21 . 3 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr lit FF Dr £ Irl PtaDM Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 15,029 17 230 15,029 17 230 24,423 27 998 24,423 27 998 15,029 17 230 15,029 17 230 14,278 16 368 14,278 16 368 14,278 16 368 13,735 15 746 13,735 15 746 15,029 17 230 15,029 17 230 14,278 16 368 14,278 16 368 18,221 20 889 17,169 19 683 21,041 24 121 6,763 7 753 14,563 16 695 14,010 16 061 14,563 16 695 14,563 16 695 32,283 37 009 19,679 22 560 19,229 22 044 21,792 24 983 20,479 23 478 21,792 24 983 15,330 17 574 14,563 16 695 19,989 22 915 14,563 16 695 14,563 16 695 15,330 17 574 14,563 16 695 14,563 16 695 7 285 7 286 1 1 2 3 3 1 1 7 287 7 288 7 289 7 285 7 286 21 . 3 . 88 Official Journal of the European Communities No L 75/3 Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 . £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1 000 kg CN-code Table Additionalcode Notes 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 1950 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 110422 10 110422 30 110422 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 1 1 1 4 4 4 4 4 4 4 4 1 1 5 5 7 285 7 286 7 285 7 286 7 290 7 291 7 292 7 293 7 290 7 291 7 292 7 293 7 285 7 286 7 294 7 295 o (') 14,010 15,330 14,563 14,563 14,563 19,989 14,010 24,723 15,330 14,563 16,532 14,563 14,563 14,563 19,989 22,844 14,563 14,010 19,229 14,010 14,010 15,330 15,330 15,330 14,563 14,563 15,330 14,563 14,563 14,563 15,330 14,563 15,330 14,563 14,563 14,563 11,272 4,509 26,752 19,989 25,414 18,989 22,130 23,257 23,257 16 061 17 574 16 695 16 695 16 695 22 915 16 061 28 343 17 574 16 695 18 953 16 695 16 695 16 695 22 915 26 189 16 695 16 061 22 044 16 061 16 061 17 574 17 574 17 574 16 695 16 695 17 574 16 695 16 695 16 695 17 574 16 695 17 574 16 695 16 695 16 695 12 923 5 169 30 669 22 915 29 135 21 769 25 370 26 662 26 662 No L 75/4 Official Journal of the European Communities 21 . 3. 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  1 000 kg  21,327 21,327 21,327 21,327 21,327 21,327 21,327 21,327 31,652 27,824 21,327 21,327 21,327 29,095 20,338 21,327 24 449 24 449 24 449 24 449 24 449 24 449 24 449 24 449 36 285 31 897 24 449 24 449 24 449 33 354 23 316 24 449 CN-code Table Additionalcode Notes 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 5 5 6 6 5 5 5 5 7 7 1 1 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 7 294 7 295 7 296 7 297 7 294 7 295 7 294 7 295 7318 7 318 7 622 7 623 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 . 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 o O o O o o o o oo OO oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo 6,207 12,857 6,207 12,857 6,207 13,301 6,207 13,301 28,247 7 116 14 740 7 116 14 740 7 116 15 248 7 116 15 248 32 383 1,804 2 068 13,859 27,718 15 142 30 284 4,379 8,759 4 785 9 570 26,845 53,689 1,804 15,663 29,522 1,804 6,183 10,563 1,804 28,649 29 330 58 660 2 068 17 210 32 352 2 068 6 853 11 638 2 068 31 398 21 . 3 . 88 Official Journal of the European Communities No L 75/5 Positive Negative Portugal CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Nether ­ lands F1 United Kingdom £DM Esc  1 000 kg  2309 10 13 2309 10 31 2309 10 33 55,493 5,711 13,859 27,718 4,379 8,759 26,845 53,689 5,711 19,570 33,429 5,711 10,090 14,470 5,711 32,556 59,400 11,272 13,859 27,718 4,379 8,759 26,845 53,689 11,272 25,131 38,990 11,272 15,651 20,031 11,272 38,117 64,961 1,804 13,859 60 728 6 547 15 142 30 284 4 785 9 570 29 330 58 660 6 547 21 689 36 831 6 547 11 332 16 117 6 547 35 877 65 207 12 922 15 142 30 284 4 785 9 570 29 330 58 660 12 922 28 064 43 206 12 922 17 707 22 492 12 922 42 252 71 582 2 068 15 142 2309 10 51 2309 10 53 3 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 OO O OO OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO OO OO o o OO » 309 90 31 &gt;309 90 33 No L 75/6 Official Journal of the European Communities 21 . 3 . 88 Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  1 000 kg  2309 90 33 2309 90 41 2309 90 43 27,718 4,379 8,759 26,845 53,689 1,804 15,663 29,522 1,804 6,183 10,563 1,804 28,649 55,493 5,711 13,859 27,718 4,379 8,759 26,845 53,689 5,711 19,570 33,429 5,711 10,090 14,470 5,711 32,556 59,400 11,272 13,859 27,718 4,379 8,759 30 284 4 785 9 570 29 330 58 660 2 068 17 210 32 352 2 068 6 853 11 638 2 068 31 398 60 728 6 547 15 142 30 284 4 785 9 570 29 330 58 660 6 547 21 689 36 831 6 547 11 332 16 117 6 547 35 877 65 207 12 922 15 142 30 284 4 785 9 570 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 3 3 3 3 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 O oo o 2309 90 51 2309 90 53 Official Journal of the European Communities No L 75/721 . 3 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  1 000 kg  2309 90 53 3 7 548 OO 26,845 29 330 I 3 7 549 oo 53,689 58 660 3 7 550 oo I 11,272 12 922 3 7 551 00 25,131 28 064 \ 3 7 552 oo 38,990 43 206 \ 3 7 626 oo 11,272 12 922 l 3 7 627 oo 15,651 17 707 3 7 628 oo I. 20,031 22 492 3 7 629 oo I 11,272 12 922 l 3 7 630 oo 38,117 42 252 I 3 7 631 oo \ 64,961 71 582 l (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 75/8 Official Journal of the European Communities 21 . 3 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Denmark Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Ft United Kingdom £ Italy Lit France FF Greece Dr Ireland £ IrlDM Bfrs/Lfrs Dkr Pta Esc  100 kg  3 3 7 039 7 054 3 3 7 039 7 054 0103 91 10 0103 92 11 0103 92 19 0203 11 l6 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 2,850 1 466 2,423 1 247 2,850 1 466 3,706 1 906 5,373 2 764 4,150 2 135 4,150 2 135 6,003 3 088 3,224 1 658 6,003 3 088 4,150 2 135 4,150 2 135 3,706 1 906 5,373 2 764 4,150 2 135 4,150 2 135 6,003 3 088 3,224 1 658 6,003 3 088 4,150 2 135 4,150 2 135 1,482 762 1,630 839 0,889 457 5,373 2 764 4,150 2 135 10,450 5 375 8,226 4 232 3,224 1 658 5,373 2 764 4,743 2 440 5,188 2 669 4,150 2 135 6,003 3 088 6,003 3 088 4,150 2 135 4,150 2 135 8,226 4 232 10,339 5 318 7 039 7 054 3 3 21 . 3 . 88 Official Journal of the European Communities No L 75/9 Positive Negative CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc - 100 kg  . 0210 19 81 7 039 7 054 o oo OO ex2) oo 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 7 319 7 322 7 319 7 322 1602 42 10 3 3 1 1 1 1 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 1 1 1602 49 11 10,450 5,373 5,373 5,188 8,708 6,966 5,929 4,743 4,150 4,817 5,373 9,079 5,558 4,150 7,596 5,188 5,373 9,079 5,188 4,150 7,596 5,188 4,150 7,596 5,188 4,150 5,003 4.002 4,150 3,335 2,483 4,817 5.003 2,483 5 375 2 764 2 764 2 669 4 479 3 583 3 050 2 440 2 135 2 478 2 764 4 670 2 859 2 135 3 907 2 669 2 764 4 670 2 669 2 135 3 907 2 669 2 135 3 907 2 669 2 135 2 573 2 059 2 135 1 715 1 277 2 478 2 573 1 277 1602 49 13 7 327 7 328 7 329 7 327 7 328 7 329 7 327 7 328 7 329 7 327 7 328 7329 7 327 7 328 7 329 7 327 7 328 7 329 7 319 7 322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. (') If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations. No L 75/ 10 Official Journal of the European Communities 21 . 3 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg live weight O C) o O 5,146 5,146 5,146 5,146 5,146 12 850 12 850 12 850 12 850 12 850  100 kg net weight  O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 ' 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 ... 1602 90 61 O 7 014 7 018 7 019 7 014 7 018 7 019 9,777 24 414 9,777 24 414 9,777 24 414 9,777 24 414 7,822 19 531 7,822 19 531 11,733 29 297 11,733 29 297 7,822 19 531 13,379 33 409 8,696 21 716 8,696 21 716 1,391 3 475 1,391 3 475 6,957 17 373 2,174 5 429 2,174 5 429 10,871 27 145 6,957 17 373 10,871 27 145 10,871 27 145 2,174 5 429 10,871 27 145 13,379 33 409 10,871 27 145 7,822 19 531 11,166 27 884 11,166 27 884 11,166 27 884 11,166 27 884 6,690 16 705 4,477 11 179 4,477 11 179 O O C) (2) (3) C) 7 034 7 038 1 1 1 1 1 2 2 4 4 4 4 7 330 7 331 7 332 7 332 21 . 3 . 88 Official Journal of the European Communities No L 75/ 11 (l ) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authonties of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be grantee! by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent auth ­ orities of the European Communities. No L 75/ 12 Official Journal of the European Communities 21 . 3 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta Esc  100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,376 1,096 0,376 1,632 2,656 2,518 1,795 2,624 2,051 2,332 2,541 2,564 2,810 3,125 3,794 4,216 3,597 3,933 3,749 2,332 . 2,541 2,564 2,810 3.794 4,216 3,597 3,933 3,749 6,913 2.795 2,128 1,474 3,848 3,615 6,549 1,474 5,384 3,091 266 777 266 1 157 1 883 1 785 1 272 1 860 1 454 1 653 1 801 1 818 1 992 2 215 2 690 2 988 2 550 2 788 2 658 1 653 1 801 1 818 1 992 2 690 2 988 2 550 2 788 2 658 4 900 1 981 1 509 1 045 2 728 2 563 4 643 1 045 3 817 2 192 21 . 3 . 88 No L 75/ 13Official Journal of the European Communities Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands . F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 - 0207 39 57 0207 39 61 0207 39 63 0207.39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 2,128 1,474 4,102 1,923 3,461 6,549 1,474 8,259 6,913 4,637 4,326 4,124 2,128 1,474 5,900 3,848 5,703 3,615 5,409 6,549 1,474 6,913 2,795 2,128 1,474 3,848 3,615 6,549 1,474 5,384 3,091 2,128 1,474 4,102 1,923 3,461 6,549 1,474 8,259 6,913 4,637 4,326 4,124 2,128 1,474 1 509 1 045 2 908 1 363 2 454 4 643 1 045 5 855 4 900 3 287 3 067 2 924 1 509 1 045 4 182 2 728 4 043 2 563 3 834 4 643 1 045 4 900 1 981 1 509 1 045 2 728 2 563 4 643 1 045 3 817 2 192 1 509 1 045 2 908 1 363 2 454 4 643 1 045 5 855 4 900 3 287 3 067 2 924 1 509 1 045 No L 75/ 14 Official Journal of the European Communities 21 . 3 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg   100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 5,900 3,848 5,703 3,615 5,409 6,549 1,474 3,274 0,783 0,268 2,366 11,072 4,826 5,157 10,693 2,744 5,128 7,204 6,904 7,204 9,605 1,301 9,605 1,301 4 182 2 728 4 043 2 563 3 834 4 643 1 045 2 321 555 190 1 677 7 849 3 421 3 656 7 580 1 945 3 635 5 107 4 894 5 107 6 809 922 6 809 922 2 2 2 2 2 2 7 323 7 324 7 323 7 324 7 323 7 324 21 . 3 . 88 Official Journal of the European Communities No L 75/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta EscDM  100 kg  1 7 058 a + c 13,425 6,9272 7 059 2 7 074 a + c 14 668 7 569 2 391 14 668 2 7 078 2 7 079 3 7 089 2,188 13,425 d+f d+f a+c a + c+f 3 7 089 1 7 058 d + f d + f a + c a + c + f1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 a+ c a + c + f a + c a + c a + c a + c+ f a + c+ f a + c+ f 6,927 a + c a + c + f a + c a + c a + c a+c + f a + c + f a + c + f 7 569 1 7 058 1 7 058 1 7 058 4 7 093 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 4 7 094 4 7 097 13,425 6,927 14 668 7 5695 7 098 5 7 099 5 7 114 1 7 058 3 7 089 1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 a+ c a + c d + f a + c+ f a + c+ f a + c a+ c a+ c a+c + f a+ c + f a+c+f a+c a+ c a+c a + c a+c a + c a + c d + f a+c + f a+c + f a + c a + c a + c a+ c + f a + c + f a + c + f a + c a+ c a + c a + c a+ c 1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 1 7 058 21 . 3 . 88No L 75/ 16 Official Journal of the European Communities Positive Negative Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir Pta Esc  100 kg  a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2,734 2,803 8,320 8,528 13,082 13,409 30,711 31,478 0,566 0,580 0,707 0,725 23,570 24,160 a+ c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2 987 3 062 9 091 9318 14 293 14 650 3 181 3 261 618 634 773 792 25 752 26 396 CN-code Table Additionalcode Notes 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 : 0406 10 10 0406 10 90 0406 20 10 0406 20 90 1 1 1 1 1 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 7 7 7 7 7 7 7 7 7 7 8 7 058 7 058 7 058 7 058 : 7 058 7 058 7 058 7 118 7 119 7 134 7 138 7 139 7 154 7 158 7 159 7 174 7 178 7 179 7 184 7 189 7 193 7 194 7 197 7 198 7 199 7 214 7218 7 219 7 222 7 223 7 224 7 225 7 226 7 227 7 228 7 229 7 230 7 231 7 232 7 226 7 228 7 230 7 232 7 233 b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b b x coef b x coef b 16,693 19,550 11,477 15,306 5,217 7,768 18 239 21 360 12 539 16 723 5 700 8 487 19,550 15,306 7,768 19,550 21 360 16 723 8 487 21 360 21 . 3 . 88 Official Journal of the European Communities No L 75/17 Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF - Dr £ Irl Pta - Esc  100 kg  28 846 7 689 11 288 16 440 19 496 7 689 11 288 16 440 26,402 7,037 10,332 15,047 17,844 7,037 10,332 15,047 CN-code Table Additionalcode Notes 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30.90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 8 9 9 9 9 9 9 9 9 9 9 9 9 9 9 10 10 11 11 11 11 11 11 12 12 12 12 12 12 12 12 12 13 13 14 14 14 14 14 14 14 14 14 7 234 7 235 7 236 7 237 7 238 7 239 7 235 7 236 7 237 7 238 7 235 7 236 7 237 7 238 7 239 7 240 7 241 7 242 7 243 7 244 7 245 7 246 7 247 7 248 7 249 7 250 7 248 7 249 7 250 7 248 7 249 7 250 7 251 7 252 7 254 7 255 7 256 7 257 7 258 7 254 7 255 7 256 7 257 7,037 10,332 15,047 17,844 17,844 18,567 15,306 16,693 19,550 11,477 15,306 15,306 22,893 15,306 22,893 15,306 22,893 7 689 11 288 16 440 19 496 19 496 20286 16 723 18 239 21 360 12 539 16 723 16 723 25 012 16 723 25 012 16 723 25 012 21,027 16,693 19,550 11,477 15,306 16,693 19,550 11,477 22 974 18 239 21 360 12 539 16 723 18 239 21 360 12 539 No L 75/ 18 Official Journal of the European Communities 21 . 3 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pea Esc  100 kg  0406 90 25 0406 90 27 15,306 16,693 19,550 11,477 15,306 16 723 18 239 21 360 12 539 16 723 0406 90 29 16,693 19,550 11,477 15,306 18 239 21 360 12 539 16 723 0406 90 31 16,693 19,550 11,477 15,306 18 239 21 360 12 539 16 723 0406 90 33 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 15 15 15 15 15 15 15 15 15 15 14 14 14 14 14 14 14 14 14 14 14 7 258 7 254 7 255 7 256 7 257 7 258 7 253 7 254 7 255 7 256 7 257 7 258 7 253 7 254 7 255 7 256 7 257 7 258 7 253 7 254 7 255 7 256 7 257 7 258 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 254 7 255 7 256 7 257 7 258 7 253 7 254 7 255 7 256 7 257 7 258 0406 90 35 0406 90 37 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 0406 90 39 0406 90 50 16,693 19,550 11,477 15,306 18 239 21 360 12 539 16 723 21 . 3 . 88 Official Journal of the European Communities No L 75/ 19 Positive Negative Germany PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Nether ­ lands F1 United Kingdom £DM Esc  100 kg  26,402 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 16,693 19,550 11,477 15,306 28 846 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 18 239 21 360 12 539 16 723 CN-code Table Additional ,code Notes 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 7 7 7 7 7 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 14 14 14 14 14 14 7 226 7 227 7 228 7 229 7 230 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 253 7 254 7 255 7 256 7 257 7 258 16,693 19,550 11,477 15,306 18 239 21 360 12 539 16 723 16,693 19,550 11,477 15,306 18 239 21 360 , 12 539 16 723 No L 75/20 Official Journal of the European Communities 21 . 3 . 88 Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 Belgium/ Luxem ­ bourg Denmark - Italy France Greece Ireland Spain Bfrs/Lfrs : Dkr Lit - FF Dr £ Irl Pta United Kingdom £DM Esc  100 kg  0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 7 7 7 7 7 7 7 7 7 7 7 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 226 7 231 7 232 7 226 7 231 7 232 7 226 7 228 7 230 7 232 7 226 7 228 7 230 7 232 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 5,217 7,768 5,217 7,768 19,550 15,306 7,768 19,550 15,306 7,768 1,386 2,772 4,158 5,197 5,821 6,236 0,438 0,876 1,314 1,642 1,839 1,971 2,684 5,369 8,053 10,067 11,275 12,080 1,386 2,772 4,158 5,197 5,821 6,236 0,438 0,876 1,314 1,642 1,839 1,971 2,684 5 700 8 487 5 700 8 487 21 360 16 723 8 487 21 360 16 723 8 487 1 514 3 028 4 543 5 678 6360 6 814 478 957 1 435 1 794 2 010 2 153 2 933 5 866 8 799 10 999 12 319 13 198 1 514 3 028 4 543 5 678 6 360 6 814 478 957 1 435 1 794 2 010 2 153 2 933 2309 10 19 21.3.88 Official Journal of the European Communities No L 75/21 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  2309 10 19 2309 10 39 4 7 580 4 7 581 4 7 582 4 7 583 4 7 584 4 7 553 4 7 554 4 7 555 4 7 556 4 7 557 4 7 558 4 7 559 4 7 569 4 7 573 4 7 574 4 7 577 4 7 578 4 7 579 4 7 580 4 7 581 4 7 582 4 7 583 4 7 584 4 7 553 4 7 554 4 7 555 4 7 556 4 7 557 4 7 558 4 7 559 4 7 569 4 7 573 4 7 574 4 7 577 4 7 578 4 7 579 4 7 580 4 7 581 4 7 582 4 7 583 4 7 584 4 7553 4 7 554 4 7 555 4 7 556 5,369 5S66 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 5,821 6 360 6,236 6 814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 5,821 6 360 6,236 6 814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 2309 10 59 2309 10 70 No L 75/22 Official Journal of the European Communities 21 . 3 . 88 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United , Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  2309 10 70 2309 90 35 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 5,821 6 360 6,236 6 814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 5,821 6 360 6,236 6814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 5,821 6 360 6,236 6 814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 2309 90 39 21 . 3 . 88 Official Journal of the European Communities No L 75/23 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £ £ Irl Pta EscDM Bfrs/Lfrs Dkr Lit FF Dr  100 kg  2309 90 39 2309 90 49 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 5,821 6 360 6,236 6 814 0,438 478 0,876 957 1,314 1435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 5,821 6 36Q 6,236 6 814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12 319 12,080 13 198 1,386 1 514 2,772 3 028 4,158 4 543 5,197 5 678 2309 90 59 2309 90 70 No L 75/24 Official Journal of the European Communities 21 . 3 . 88 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg 2309 90 70 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 5,821 6 360 6,236 6 814 0,438 478 0,876 957 1,314 1 435 1,642 1 794 1,839 2 010 1,971 2 153 2,684 2 933 5,369 5 866 8,053 8 799 10,067 10 999 11,275 12319 12,080 13 198  % milk fat/100 kg product  a b 0,264 288 0,289 315  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,115 125c  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,134 . 147  °/o sucrose/100 kg product  f 0,053 52 Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, andwhere this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 21 . 3 . 88 Official Journal of the European Communities No L 75/25 PART 6 SECTOR WINE Monetary compensatory amounts \ \ Positive Negative CN-code Table. Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2204 21 25 5 7 431 o 2 548 5 7 432 o 2 548 5 7 434 o | 112 5 7 587 0 2 548 5 7 588 0 112 2204 21 29 6 7 438 (2) 1 785 6 7 439 o 1 785 6 7 441 C) 112 6 7 589 o 1 785 6 7 590 C) , 112 2204 21 35 8 7 449 O 2 548 8 7 451 (') \ 1 112 8 7 591 (2) 2 548 8 7 592 o 112 2204 21 39 9 7 455 (2) 1 785 \ 9 7 457 C) I 112 9 7 593 o 1 785 9 7 594 o 112 , 2204 29 10 3 7 426 C) 112 2204 29 25 11 7 478 0 2 548 11 7 479 o 2 548 l 11 7 480 o 2 548 I 11 7481 0 2 548 11 7 483 C) 112 11 7 595 o 2 548 11 7 596 o 112 2204 29 29 12 7 487 o 1 785 \ 12 7 488 0 1 785 12 7 490 C) 112 12 7 597 o 1 785 12 7 598 o 112 2204 29 35 14 7 498 0 2 548 14 7 499 o 2 548 14 . 7518 (') 112 14 7 599 0 2 548 No L 75/26 Official Journal of the European Communities 21 . 3 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy " France Greece Ireland Spain Portugal I \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 14 7 614 o 112 2204 29 39 15 15 15 15 7 524 7 526 7618 7 619 o o o o 1 785 112 1 785 112 (') % vol/hl O hi No L 75/2721 . 3 . 88 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  4,401 4 312 4,401 \ 4 312 4,401 4 312 4,401 I 4 312 4,401 4312 4,401 4 312 4,401 4 312 4,401 4 312 5,268 \ 5 161 5,268 \ 5 161 5,268 \ 5 161  100 kg of dry matter  5,268 5 161 5,268 5 161 5,268 5 161 CN-code Table Additionalcode Notes 1701 11 10 3 7 334 C) 3 7 335 I 1701 11 90 3 7 334 (') 3 7 335 I 1701 12 10 3 7 334 o 3 7 335 I 1701 12 90 3 7 334 C) 3 7 335 II 1701 91 00 4 7 337 o 1701 99 10 5 7 340 II 1701 99 90 5 7 340 1702 30 10 5 7 340 1702 40 10 5 7 340 II 1702 60 10 5 7 340 \ 1702 60 90 8 7 345 0 8 7 346 C) 8 7 347 0 1702 90 30 5 7 340 l 1702 90 60 9 7 349 C) l 9 7 350 o 9 7 351 (J) 1702 90 71 10 7 353 0 1702 90 90 8 7 345 0 \ 8 7 346 C) 8 7 347 o 2106 90 30 5 7 419 \ 2106 90 59 6 7 423 o 6 7 424 (') \ 6 7 425 o  % sucrose content and 100 kg net  0,0527 51,61 0,0527 51,61 0,0527 51,61  100 kg of dry matter  5,268 5 161  % sucrose content and 100 kg net  0,0527 51,61 0,0527 51,61 0,0527 51,61 0,0527 51,61 0,0527 51,61 0,0527 51,61 0,0527 51,61  100 kg of dry matter  5,268 5 161  °/o sucrose content and 100 kg net  0,0527 51,61 0,0527 51,61 0,0527 51,61 No L 75/28 21 . 3 . 88Official Journal of the European Communities amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , pv 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 21 . 3 . 88 No L 75/29Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl ­ unked- Kingdom £DM Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc  100 kg  13 201 15 064 21 699 13 201 15 064 21 699 12,082 13,836 19,860 2,053 3,141 12,082 13,836 19,860 2,053 3,141 3,261 3,261 3,131 3,131 3,522 3,522 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1 2 2 2 2 1 2 1 1 1 1 1 2 1 3 3 3 1 1 3 1 No L 75/30 Official Journal of the European Communities 21 . 3 . 88 Positive Negative Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  3,137 3,137 2,650 3,137 2,046 CN-code Table Additionalcode Notes 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 3 3 2 3 2 1 1 1 1 1 1 1 1 1 1 1 3 3 3 3 4 4 3 2 * * # # * * * * # # # * * 6 585 7 585 6 586 7 586 # * 7 001 7 002 7 003 7 004 7 005 2,393 3,438 4,130 4,737 5,791 5 053 6 201 5 945 2,186 4,267 3,114 6,068 2,402 2,402 2,186 4,267 3,114 6,068 2,133 3,081 4,409 5 945 21 . 3 . 88 Official Journal of the European Communities No L 75/31 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr ¢ Lit FF Dr £ Irl Pta EscDM  100 kg  5 002 4 867 6 168 5 549 6 850 7 006 7 007 7 008 7 009 7 010 7 011 7 012 7 013 7 015 7 016 7 017 7 020 7 021 7 022 7 023 7 024 7 025 7 026 7 027 7 028 7 029 7 030 7 031 7 032 7 033 7 035 7 036 7 037 7 040 7 041 7 042 7 043 7 044 7 045 7 046 7 047 7 048 7 049 7 050 7 051 7 052 7 053 7 055 7 056 7 057 2,728 3,677 5,004 2,409 3,404 4,353 2,001 3,139 4,135 2,829 3.825 4,773 6,100 2,286 3,424 4,420 5,368 6,696 2,963 4,100 5,096 6,044 3,693 4,831 5.826 5,074 6,212 7,208 8,156 9,484 5,669 6,807 7,803 8,751 10,079 6,346 7,484 8,479 9,427 7,076 8,214 9,210 5 396 6 325 5 259 6 234 5 545 6 660 7 635 8 564 9 865 6 227 7 342 8 317 9 246 10 547 7 003 8 118 9 093 10 022 7 841 8 956 9 931 No L 75/32 Official Journal of the European Communities 21 . 3 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  7 060 7 061 7 062 7 063 7 064 7 065 7 066 7 067 7 068 7 069 7 070 7 071 7 072 7 073 7 075 7 076 7 077 7 080 7 081 7 082 7 083 7 084 7 085 7 086 7 087 7 088 7 090 7 091 7 092 7 095 7 096 7 100 7 101 7 102 7 103 7 104 7 105 7 106 7 107 7 108 7 109 7 110 7 111 7 112 7 113 9,061 9 901 10,199 11 016 11,195 11 991 12,143 12 920 13,471 14 221 9,657 10 583 10,795 11 698 11,790 12 673 12,738 13 602 14,066 14 903 10,333 11 359 11,471 12 474 12,466 13 449 13,415 14 378 11,063 12 197 12,201 13 312 13,197 14 287 17,640 19 274 18,778 20 389 19,774 21 364 20,722 22 293 22,049 23 594 18,235 19 956 19,373 21 071 20,369 22 046 21,317 22 975 18,911 20 732 20,049 21 847 21,045 22 822 19,642 21 570 20,780 22 685 2,785  3,734  5,061 5 033 2,385 3,381  4,329  5,656 5 715 3,061 4,057  5,005 5 190 (") (") (") ( ) ( ») (") (U) (M) (") ("&gt; n n n n 21 . 3 . 88 Official Journal of the European Communities No L 75/33 Positive Negative Table Additionalcode Notes Germany Portugal CN-code Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland ; Spain "Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  7 115 7 116 7 117 7 120 7 121 7 122 7 123 7 124 7 125 7 126 7127 7128 7 129 7 130 7 131 7 132 7 133 7 135 7 136  7 137 7 140 7 141 7 142 7 143 7 144 7 145 7 146 7 147 7 148 7 149 7 150 7 151 7 152 7 153 7 155 7 156 7 157 7 160 7 161 7 162 7 163 7 164 7 165 7 166 7 167 (") O &lt;") n n o n n (") n ( ») n n (") (u) n (U) ("j n n n n ( ») (u) n n (..) ( ») n (u) c*) (M) n c) (") (U) ( «) n (,.) (,.) (") (w) 2,654 : .  3,792  4,787 5 099 2,343  3,481 4,477  5,425 5 580 6,753 6 881 2,939 ¢  4,077  5,072 5 333 6,020 6 262 7,348 7 563 3,615  4,753 5 134 5,748 6 109 6,697 7 038 4,345 4 857 5,483 5 972 6,479 6 947 5,727 6 258 6,864 7 373 7,860 8 348 8,808 9 277 10,136 10 578 6,322 6 940 7,460 8 055 8,455 9 030 9,404 9 959 10,731 11 260 6,998 7 716 8,136 8 831 9,131 9 806 10,080 10 735 7,728 8 554 8,866 9 669 9,862 10 644 9,714 10 614 10,852 11 729 11,847 12 704 12,796 13 633 14,123 14 934 10,309 11 296 1 1,447 12 411 12,442 13 386 No L 75/34 Official Journal of the European Communities 21 . 3 . 88 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  100 kg  14 315 15 616 12 072 13 187 14 162 15 091 12 910 14 025 15 000 19 987 21 102 22 077 23 006 20 669 21 784 22 759 23 688 21 445 22 560 23 535 22 283 23 398 7 168 7 169 7 170 7 171 7 172 7 173 7 175 7 176 7 177 7 180 7 181 7 182 7 183 7 185 7 186 7 187 7 188 7 190 7 191 7 192 7 195 7 196 7 200 7 201 7 202 7 203 7 204 7 205 7 206 7 207 7 208 7 209 7 210 7 211 7 212 7 213 7215 7 216 7 217 7 220 7 221 7 260 7 261 7 262 7 263 n n n n n (U) n o (U) o n n n n n n n n n n ( «) ( ») n n o n o o n n o n n n n n n n (") (") (M) n n n n 13,391 14,718 10,985 12,123 13,119 14,067 11,716 12,853 13,849 18,292 19,430 20,426 21,374 18,888 20,025 21,021 21,969 19,564 20,702 21,697 20,294 21,432 2,767 3,905 4,900 5,849 7,176 3,362 4,500 5,496 6,444 7,771 4,038 5,176 6,172 7,120 4,769 5,907 6,902 5,499 6,637 11,466 12,604 13,600 14,548 5 103 6 032 7 333 5 785 6 714 8 015 5 586 6 561 7 490 5 309 6 424 7 399 6 145 7 260 12 518 13 633 14 608 15 537 1 . 3 . 88 Official Journal of the European Communities No L 75/35 Positive Negative Denmark France Greece Ireland Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy Spain DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  7 264 7 265 7 266 7 267 7 268 7 269 7 270 7 271 7 272 7 273 7 275 7 276 7 280 7 300 7 301 7 302 7 303 7 304 7 305 7 306 7 307 7 308 7 309 7 310 7311 7 312 7 313 7 315 7 316 7 317 7 320 7 321 7 360 7 361 7 362 7 363 7 364 7 365 7 366 7 367 7 368 7 369 7 370 7 371 7372 n ( «) ( ».)  (") (..) (") O n C) n n n c.) o ( «&gt; (") (u) n n n (") (") (") (") c) c) ("&gt; (,.) o (..) ("&gt; (") c) (,.) /n\ n n ( ») (u) (u) c) c) ( «) 15,876 12,061 13,199 14,195 15,143 16,471 12,738 13,876 14,871 15,819 13,468 14,606 14,198 4,427 5,565 6,561 7,509 8,837 5,022 6,160 7,156 8,104 9,432 5,699 6,837 7,832 . 8,780 6,429 7,567 8,563 7,159 8,297 11,677 12,815 13,810 14,759 16,086 12,272 13,410 14,405 15,354 16,681 12,948 14,086 15,082 16 838 13 200 14 315 15 290 16 219 17 520 13 976 15 091 16 066 16 995 14 814 15 929 15 650 5 936 6 911 7 840 9 141 5 503 6 618 7 593 8 522 9 823 6 279 7 394 8 369 9 298 7 117 8 232 9 207 7 953 9 068 12 742 13 857 14 832 15 761 17 062 13 424 14 539 15 514 16 443 17 744 14 200 15 315 16 290 No L 75/36 Official Journal of the European Communities 21 . 3 . 8 « Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  7 373 7 375 7 376 7 380 7 400 7 401 7 402 7 403 7 404 7 405 7 406 7 407 7 408 7 409 7 410 7 411 7 412 7 413 7 415 7 416 7 417 7 420 7 421 7 460 7 461 7 462 7 463 7 464 7 465 7 466 7 467 7 468 7 470 7 471 7 472 7 475 7 476 7 500 7 501 7 502 7 503 7 504 7 505 7 506 7 507 (U) (") H (U) n (") (M) (") n o n (u) n n n (") n c) (") c) o (") o (") (") n o n n n n n n n n n n n 16,030 17 219 13,679 15 038 14,816 16 153 14,409 15 874 5,949 6 478 7,087 7 593 8,083 8 568 9,031 9 497 10,359 10 798 6,544 7 160 7,682 8 275 8,678 9 250 9,626 10 179 10,954 11 480 7,221 7 936 8,359 9 051 9,354 10 026 10,302 10 955 7,951 8 774 9,089 9 889 10,085 10 864 8,681 9 610 9,819 10 725 11,870 12 947 13,008 14 062 14,003 15 037 14,951 15 966 16,279 17 267 12,465 13 629 13,603 14 744 14,598 15 719 15,547 16 648 13,141 14 405 14,279 15 520 15,275 16 495 13,871 15 243 15,009 16 358 8,717 9 490 9,855 10 605 10,850 11 580 11,798 12 509 13,126 13 810 9,312 10 172 10,450 11 287 11,445 12 262 21 . 3 . 88 Official Journal of the European Communities No L 75/37 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  7 508 7 509 7 510 7 511 7 512 7 513 7 515 7 516 7 517 7 520 7 521 7 560 7 561 7 562 7 563 7 564 7 565 7 566 7 567 7 568 7 570 7 571 7 572 7 575 7 576 7 600 7 601 7 602 7 603 7 604 7 605 7 606 7 607 7608 7 609 7 610 7 611 7 612 7 613 7 615 7 616 7617 7 620 7 621 7 700 ( ) (,.) n n (") (") n n (") (") o (") o n (U) (U) (") c) (u) o o n o n o n n n n n n o o n n n (") (u) (u) (") (") (,.) (") (u) c) 12,394 13 191 13,721 14 492 9,988 10 948 11,126 12 063 12,122 13 038 13,070 13 967 10,718 11 786 11,856 12 901 12,852 13 876 11,449 12 622 12,587 13 737 12,221 13318 13,358 14 433 14,354 15 408 15,302 16 337 16,630 17 638 12,816 14 000 13,954 15 115 14,949 16 090 15,898 17 019 13,492 14 776 14,630 15 891 15,625 16 866 14,222 15 614 15,360 16 729 12,077 13 152 13,215 14 267 14,210 15 242 15,159 16 171 16,486 17 472 12,672 13 834 13,810 14 949 14,806 15 924 15,754 16 853 17,081 18 154 13,348 14 610 14,486 15 725 15,482 16 700 16,430 17 629 14,079 15 448 15,217 16 563 16,212 17 538 14,809 16 284 15,947 17 399 13,500 14 722 No L 75/38 Official Journal of the European Communities 21 . 3 . 88 Positive Negative CN-code Table Additionalcode Germany Denmark Italy France Greece Ireland Spain Portugal Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  7 701 (M) 14,638 15 837 7 702 (") 15,634 16 812 7 703 n 16,582 17 741 7 704 n 17,910 19 042 7 705 n 14,096 15 404 7 706 n 15,233 16 519 7 707 n 16,229 17 494 7 708 n 17,177 18 423 7 710 ( ») 14,772 16 180 7711 o 15,910 17 295 7 712 &lt;M) 16,905 18 270 7 715 o 15,502 17018 7 716 n 16,640 18 133 7 720 o 13,698 14 967 7 721 ( ») 14,836 16 082 7 722 n 15,832 17 057 7 723 n 16,780 17 986 7 725 n 14,293 15 649 7 726 (,.) 15,431 16 764 7 727 (u) 16,427 17 739 7 728 n 17,375 18 668 7 730 o 14,970 16 425 7 731 n 16,108 17 540 7 732 n 17,103 18 515 7 735 n 15,700 17 263 7 736 (..) 16,838 18 378 7 740 (") 17,612 19 243 7 741 (w) 18,750 20 358 7 742 (") 19,746 21 333 7 745 (") 18,207 19 925 7 746 ( ») 19,345 21 040 7 747 (") 20,341 22 015 7 750 (* ¢) 18,884 20 701 7 751 (") 20,021 21 816 7 760 (u) 21,526 23 519 7 761 ( ») 22,664 24 634 7 762 (i.) 23,660 25 609 7 765 (,.) 22,121 24 201 7 766 (w) 23,259 25 316 7 770 (") 22,798 24 977 7 771 n 23,935 26 092 7 780 (M) 25,440 27 795 7 781 (u) 26,578 28 910 7 785 (w) 26,035 28 477 7 786 n 27,173 29 592 No L 75/3921 . 3 . 88 Official Journal of the European Communities Positive Negative CN-code Additionalcode Germany Portugal Table Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  7 800 7 801 \ 7 810 7 811 7 812 7 815 7 816 7 817 7 820 7 821 7 830 7 831 7 840 7 841 7 860 7 861 7 900 (") 7 901 n 7 910 n 7911 n 7 912 (U) 7 915 n 7916 n 7 917 H 7 920 (U) 7 921 (,.) 7 930 n 7 931 n 7 940 n 7 941 n 7 960 o 7 961 n 2,732  3,870  25,131 27 458 26,269 28 573 27,265 29 548 25,726 28 140 26,864 29 255 27,860 30 230 4,423 4 980 5,561 6 095 26,403 28 916 27,540 30 031 7,806 8 677 8,944 9 792 11,794 13 033 12,932 14 148 3,384  4,522 4 960 25,783 28 171 26,921 29 286 27,917 30 261 26,379 28 853 27,517 29 968 28,512 30 943 5,076 5 693 6,214 6 808 27,055 29 629 28,193 30 744 8,459 9 390 9,597 10 505 12,446 13 746 13,584 14 861 Amounts to be deducted 5 1xx 0,414 451  II 5 2xx 0,875 954  \ 5 3xx li 1,400 1 526  II 5 4xx * 1,881 2 051  Il 5 5xx 2,756 3 004  5 6xx 4,096 4 465  l 5 70x 6,277 6 842  l 5 71x \ 6,277 6 842  \ 5 72x I 8,693 9 476  5 73x l 8,693 9 476 Official Journal of the European Communities 21 . 3 . 88No L 75/40 I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \\ \ \  100 kg   Il 5 74x 11,177 12 183  II 5 75x 11,177 12 183  5 76x l 13,661 14 890  Il 5 77x I 13,661 14 890  II 5 78x II 16,145 17 598  5 9xx - \ 0,414 451 Amounts to be deducted I 6 1xx \ 0,284 310  6 2xx 0,601 656  \ 6 3xx 0,963 1 050  \ 6 4xx \ 1,294 1 410  6 5xx 1,895 2 066  II 6 6xx I-I 2,817 3 071  6 70x 4,317 4 706  6 71x II 4,317 4 706  6 72x Il 5,979 6 517  l 6 73x 5,979 6517  6 74x 7,687 8 379  6 75x Il 7,687 8 379  6 76x \ 9,396 10 241  6 77x \ 9,396 10 241  \ 6 78x 11,104 12 104  \ 6 9xx 0,284 310 (*) See the additional code corresponding to the composition of the merchandise . (") If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate. ('*) For products falling within CN code 2106 90 99, the amounts indicated for additional codes 7001 , 7002, 7003 and 7004 are applicable only to liquid preparations which after diluting or other treatment are intended for the manufacture of beverages for con ­ sumption . N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal , by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 21 . 3 . 88 Official Journal of the European Communities No L 75/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts III Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal III I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 4 7 385  100 kg  2,634 2007 99 10 5 7 387 I I 2,634 2007 99 20 5 7 387 l 2,634 2007 99 31 5 7 387 l 2,634 2007 99 33 5 7 387 I 2,634 2007 99 35 5 7 387 I 2,634 2007 99 39 5 7 387 \ 2,634 - 21 . 3 . 88No L 75/42 Official Journal of the European Communities PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I \  100 kg  1509 10 10 1 1 1 7 298 7 299 7 314 6,792 6,792 4,328 1509 10 90 1 1 7 298 7 299 7 314 7,520 5,056 5,056 1509 90 00 1 1 7298 7 299 7 314 7,471 5,007 5,007 1510 00 10 1 1 1 7 298 7 299 7 314 2,926 2,926 0,463 1510 00 90 1 1 1 7 298 7 299 7 314 3,570 1,106 1,106 21 . 3 . 88 Official Journal of the European Communities No L 75/43 ANNEX II Monetary coefficients Products v Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,050 1,055 1,010 1,480 1,020  Milk and milk products 0,986 0,986 1,122  .  1,055 1,035 1,480 1,035  Pigmeat   1,075   1,016  1,375 1,021  Sugar   1,138   1,055 1,035 1,376 1,036 1,096  Cereals 0,990 0,990 1,138   1,065 1,035 1,376 1,036  Eggs and poultry and albumins   1,087   1,020  1,405   Wine  Il \ 1,026 1,010 1,341 \  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges    1,122   1,055 1,035 1,480 1 ,C 3 5 ... 1,096  to be applied to refunds : IlIl\ |1 \  cereals 0,990 0,990 1,138   1,065 1,035 1,376 1,036  milk 0,986 0,986 1,122   1,055 1,035 1,480 1,035   sugar   1,138   1,055 1,035 1,376 1,036  Jams and marmalades (Regulation (EEC) No 426/86) 1,138 _ 1,376  Olive oil sector   1,053     1,291  1,011 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 63,8266 55,2545 Dkr 0,517655 11,8039 10,2187 DM 0,13571 3,09455 2,67895 FF 0,455152 10,3787 8,98483 F1 0,15291 3,48676 3,01849 £ Irl 0,0506579 1,15514  £ 0,0438544  0,865697 Lit  2 280,27 1 974,02 Dr 10,8217 246,764 213,623 Esc 11,061 252,222 218,348 Pta 9,10023 207,51 179,641